 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDcast, we shall, in accordance with the recommendation of the RegionalDirector, certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Brotherhood of Boilermakers, Iron Ship Build-ers, Blacksmiths, Forgers, and Helpers of America, AFL, and that thesaid labor organization is not the exclusive representative of the em-ployees of the Employer.]JOHN W.THOMAS CO.,PETITIONERaRdRETAIL CLERKS INTERNATIONALASSOCIATION,LOCAL 1086,A. F. of L.Case No. 18-RM-157. Jan-uary 17,1955Supplemental Decision and Certification of Results of ElectionPursuant to a Decision and Direction of Election issued herein onAugust 19, 1954,' an election by secret ballot was conducted on Sep-tember 9, 1954, under the direction of the Regional Director for theEighteenth Region, among the employees of the Employer in the unitfound appropriate by the Board.At the close of the election, the par-ties were furnished a tally of ballots.The tally shows that, of approxi-mately 325 eligible voters, 134 voted for and 134 voted against theUnion.There were also four challenged ballots.On September 15, 1954, the Union filed objections to the election.The Regional Director investigated the objections and the challenges,which were sufficient in number to affect the election results.OnSeptember 24, 1954, the Regional Director issued a report and recom-mendation on objections and challenged ballots. In this report, theRegional Director found that the Union's objections were withoutmerit and recommended that they be overruled.He further recom-mended that the challenges to all four ballots be sustained.TheUnion thereafter filed timely exceptions to part of the Regional Direc-tor's report.The Objections1.With respect to the Union's first objection, the Regional Directorfound that the Employer's president and store superintendent madebrief announcements to the employees over the Employer's departmentstore public address system shortly before the store opened for businesson the day of the election.The Employer's president reminded theemployees of the Board election which was to be held that afternoonand urged all employees to vote.The store superintendent referredto the eligibility date for voting and pointed out that "on call" and "ex-1Not reportedin printed volume of Board Decisions and Orders.111 NLRB No. 37. JOHN W. THOMAS CO.227tra" employees were eligible to vote aHe also urged all employees to,vote, requesting those who were in doubt as to their eligibility to presentthemselves at the polling place for the purpose of ascertaining theirvoting status.The Regional Director concluded that these announce-ments did not violate the Board's election rule, established in thePeer-less Plywooddecision,3 which prohibits election speeches on companytime to massed assemblies of employees within 24 hours before ballot-ing begins.In its exceptions, the Union does not question the factual findings of'the Regional Director.It argues, however, that the electioh should be,set aside because the above announcements, considering the backgroundagainst which they were made, such as that "extra" and "on call"' em-ployees did not vote in a prior Board election at the Employer's store,which the Union won, election notices must have been posted through-out the store, and the Union had picketed the Employer over an ex-tended period of time, fall within the proscription of thePeerless Ply-woodrule.We do not agree with this contention.The announce-ments complained of were mere urgings of employees to vote andwholly nonpartisan in character with respect to the election.Evenwhen viewed against the background proposed by the Union, we find'that they were not campaign speeches such as are prohibited by therule.In these circumstances, and without deciding whether the an-nouncements were made on company time, we find that the election rule,adopted in thePeerless Plywoodcase does not apply here,4 and thatthere is therefore no basis for setting aside the election.Accordingly,,we overrule this objection.2.As no exceptions were filed to the Regional Director's recommen-,dation that the Union's second objection be overruled, we adopt this,recommendation.The ChallengesThe challenged ballots were cast by Eloise Cox, Inga Hall, GeraldineLindstrom, and Marian Barhorst.The Regional Director's investiga-tion discloses that during the latter part of 1953 these individuals joinedin the Union's economic strike against the Employer.Shortly there-after each of them was in effect advised by the Employer to return to.work or face replacement.None of these four individuals sought toreturn to work and the Employer filled the jobs vacated by all of them.The replacement hired for Cox in August 1953 is still at work in Cox'sformer position.Lindstrom was replaced in October 1953 and herprestrike job was abolished following her replacement's departure.2 TheDecision and Direction of Election herein specifiedthat suchemployees wereeligible to vote3 PeerlessPlywood Company,107 NLRB 427.4CfNational Petro-Chemwals Corporation, 107NLRB 1610344056-55-vol 11116 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDHall's job has been held by three people since Hall went on strike, thelast of whom was hired in July 1954.And Barhorst's job has had twooccupants,the second of whom was hired in December 1953.None ofthe strikers involved have at any time asked to return to work.TheRegional Director found that all the four employees in question werepermanently replaced while on economic strike, before the date of theelection herein.He accordingly recommends that the challenges totheir ballots be sustained.In its exceptions,the Union questionsthe validityof the RegionalDirector's conclusion with respect to the above-named persons, andrequests a hearing for the purpose of determining whether those in-dividuals have been permanently replaced.In the former connection,the Union's exceptions are devoted mainly to the cases of Hall andBarhorst.In those casesthe Union,claims support for its positionin the fact that the job of each individual concerned has to date beenheld by more than one person.Our dissenting colleague also empha-sizes this point, asserting that "this turnover of replacements givesrise, at the very least,to a reasonable inference that the replacementswere temporary rather than permanent."In our opinion, however,this "turnover of replacements"factor plainly fails to support thepositions takenby the Unionand the dissent.For, in the languageof the Union itself in another connection,"In the instant case we aredealingwith a department store where rapid turnover of em-ployees.is a known and accepted fact." Clearly,therefore, thefact that there have been 2 successive replacements in Barhorst's pre-strike job, and 3 in Hall's,during the extended period involved, par-ticularly under the circumstances described above, can give rise tono inference other than the obvious one that Hall's and Barhorst'sprestrike jobs were permanently filled before the election.On thebasis of all the above,we agree with the Regional Director that Cox,Hall, Lindstrom,and Barhorst were permanently replaced before the,election, while out on economicstrike.'The Union,while requesting,ahearing to litigate this issue,does not point to any specific evidencewhich it would adduce at such a hearing to show that the replace-ments forthe aforementioned strikers were employed only in a tem-porary capacity.Accordingly,under all the circumstances, we findthat the Unionhas failed to raise any substantial or material issuessufficient to warrant the holding of such a hearing.6The Unionexcepts to the Regional Director's report on the furtherground that,of itself,the replacement of Cox, Hall, Lindstrom, andBarhorst did not render those individuals ineligible to vote in theelection.These persons,the Union claims, would have been entitled6We deem it unnecessary to inquire into whether Lindstrom's prestrike job was per-manently or only temporarily abolished following her permanent replacement's departure.6 C C. Anderson Stores Company,104 NLRB 218. JOHN W. THOMAS CO.229to reinstatement as of the date of the election, and hence eligible tovote if at that time there existed, or there were anticipated in thenear future, job vacancies which they were qualified to fill; and ahearing should be conducted to resolve this question.We find theUnion's position lacking in merit.Section 9 (c) (3) of the Act expressly provides that "Employeeson strike who are not entitled to reinstatement shall not be eligibleto vote."Under well-established principles, economic strikers losetheir right to reinstatement upon being permanently replaced in aspecific job.' It accordingly follows that Cox, Hall, Lindstrom, andBarhorst, having been permanently replaced prior to the election, inthe manner found above, were not eligible to vote therein.As rec-ommended by the Regional Director, we shall therefore sustain thechallenges to their ballots.'In view of all the foregoing, and as the Union failed to receive amajority of the valid ballots cast, we shall certify the results of theelection.[The Board certified that a majority of the valid ballots was notcast for Retail Clerks International Association, Local 1086, A. F.of L., and that such union is not the exclusive representative of theemployees at the Minneapolis, Minnesota, store of John W. ThomasCo., in the unit heretofore found by the Board to be appropriate.]MEMBER PETERSON, dissenting :It seems to me that my colleagues, by adopting the conclusion ofthe Regional Director that the employees in question have beenpermanently replaced, despite indications to the contrary which Ithink raise a substantial and material issue warranting a hearing, aregiving the pertinent sentence in Section 9 (c) (3) a meaning at oddswith the statutory language and with the legislative intent.Congress provided that "Employees on strike who are not entitledto reinstatement shall not be eligible to vote."This provision had itsorigin in the Senate Committee Bill (S. 1126), and as reported toand passed by the Senate read as above quoted, but with this qualifica-tion : "unless such strike involves an unfair labor practice on the partof the employer."The Senate Committee Report explained thisprovision as follows : IWhen elections are conducted during a strike, situations fre-quently arise wherein the employer has continued to operate his7N L. R. B v. Mackay Radio if TelegraphCo, 304 U. S. 333;Kansas Milling Companyv.N. L. RB, 185 F 2d 413 (C. A. 10) ;The Pipe Machinery Company, 79NLRB 1322,Midwest Screw Products Company,86 NLRB 643B In so doing,we note that the Union and our dissenting colleague advance argumentsdirected to the desirability of the provision of Section 9 (c) (3) in issue here.As wehave heretofore pointed out in this very connection, however, "It is our duty to administerthe law as written, not to pass upon the wisdom of its provisions"The Pipe Machinery.Company, supra.9 1 Legis Hist. 431. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness with replacement workers. If such strike is an economicone and not caused by unfair labor practices of the employer,strikers permanently replaced have no right to reinstatement(NLRB v. MacKay Radio, 304 U. S. 333). It appears clear that'a striker having no right to replacement should not have a voicein the selection of a bargaining representative, and the committeebill so provides.Senator Taft explained the Senate Committee provision as foal-lows :10The bill provides, that in elections, one shall not have the rightto vote if he has no right to be reinstated in his employment...under present decisions if the new men are standard replacements,men willing to work, and taken on for permanent work, then theytake the jobs of men who are striking and the former workersare not entitled to have their jobs back. This bill provides in thatcase that the former employee cannot vote in the election, .. .In conference, the qualifying "unless" clause was omitted, with this,explanation : 17... The Senate amendment also contained a provision that em-ployees on strike who were not entitled to reinstatement shouldnot be permitted to vote unless the strike involved an unfair laborpractice on the part of the employer. This provision is also in-cluded in section 9 (c) of the conference agreement with the`unless' clause omitted.The inclusion of such clause would havehad the effect of precluding the Board from changing its presentpractice with respect to the treatment of `unfair labor practice'strikers as distinguished from that accorded to `economic' strikers-In summarizing the principal differences between the ConferenceReport and the bill as passed by the Senate, Senator Taft said, inthis regard : 12...With respect to the rights of strikers to vote, the Senatelanguage read : `employees on strike who are not entitled to re-instatement shall not be eligible to vote unless such strike in-volves an unfair labor practice on the part of the employees.'This clause provoked some controversy in conference as the Housebill provided that unfair labor practice strikers would cease tobe employees under the Wagner Act. The Senate refused to agreeto the House method of dealing with unfair labor practice strikers.The decisions of the Board which treat unfair labor practice strik-ers and economic strikers differently does not rest on anything inthe act but is simply a matter of determination by the Board.io 2 Legis Hist 10141 Legis Hist. 553-412 2 Legis. Hist 1541-2. JOHN W. THOMAS CO.231The effect of the Senate language, however, would have been tohave written this policy into the statute. Since it was not the in-tent of the Senate conferees to approve the practice, they agreedto omit this clause.Thus the matter still rests within the discre-tion of the Board.In my opinion, the significant point, which I fear my colleagues-overlook, is that strikers are not automatically deprived of voting-eligibility ; they lose their right to vote in an election conducted duringa strikeif, but only if(being otherwise eligible) they "are not entitledto reinstatement," i. e., have, in fact been permanently replaced. Inorder to determine whether they are or are not so entitled, it wouldseem plain that a factual inquiry, along the lines suggested below,must first have been made. In the absence thereof, I would supposethat strikers, at the least, are presumptively eligible, especially if thestrike is still current, for the term "employee" includes those "whosework has ceased as a consequence of or in connection with, any currentlabor dispute."According to the Regional Director's report, the Union which inJune 1943 was certified as the representative of the employees, in-cluding the four challenged voters, began picketing the Employer onAugust 18, 1953.About October 31, 1953, it declared that a strikewas in progress.Only some of the employees, including those hereinvolved, joined the strike.Apparently the strike was in progresswhen the Employer filed the instant petition, when the Union's cer-tification was 1 year old.Presumably the strike is still current, forthe Regional Director's report (dated September 24, 1954) does notstate that it has been terminated, but rather that none of the fourchallenged voters "has made any attempt to return to work since theyjoined the economic strike."The Regional Director, however, disposes of the eligibility of Cox,Hall, and Barhorst with the undocumented statement that each hadbeen "permanently replaced."Yet, the report specifically states thatthe replacements for Barhorst and Hall have, themselves, been re-placed.In my opinion, this turnover of replacements gives rise, atthe very least, to a reasonable inference that the replacements weretemporary rather than permanent.With regard to Lindstrom, theRegional Director, without citing supporting facts, concludes thatthe position formerly occupied by Lindstrom no longer exists becausethe Employer has decided that the bag department can be operatedwith one less employee by reason of a decline in business. It seemsto me that the quantum of proof recited in the Regional Director'sreport and on which he bases his conclusions, which are adopted inthe majority opinion, falls far short of that required by Board prece-dent to overcome the presumption that an economic striker is eligibleto vote in a representation election. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe right to reinstatement can be disproved only by facts estab-lishing lack of entitlement, generally permanent replacement.Mereconclusionary statements are insufficient.The Board has stated, re-garding this question, that, "of course, unilateral utterance of theword permanent is not, of itself, determinative; the actual facts inevery case must be weighed." 13 In my opinion, the present recordin this case is sorely lacking in facts susceptible of being weighed todetermine the eligibility of the four challenged voters.In the past, when seeking to determine whether strikers had beenpermanently replaced, the Board has considered, among other things,such factors as what was said to replacements regarding the tenureof their employment when hired; the replacements' ability to performthe work as appraised by their supervisors; whether the employerwould rehire the strikers or reinstate them in preference to the re-placements if, as and when the strikers offered to return to work; 14and, where the job of a striker has allegedly been eliminated for eco-nomic reasons, whether the records of the employer substantiate thealleged economic considerations, or, whether other positions for whichthe economic striker is qualified are open.15Thus the Board has everbeen zealous in guarding the rights of economic strikers. In a some-what analogous situation regarding the issue of the right to reinstate-ment of a discriminatee who was also an economic striker, and hadbeen permanently replaced, the Board held that inasmuch as the per-manent replacement had been discharged before the striker's offer toreturn to work, and the position was open when the offer was made,the striker was entitled to reinstatement."' In sum then, the Boardhas always treated the question of permanent replacement with care-ful consideration. It would seem, therefore, that the majority's affir-mation in this case of the Regional Director's recommendation inso-far as the challenged ballots are concerned, is inconsistent with Boardprecedent and past Board policy.I fear that my colleagues, by assuming without adequate proof thatthe challenged voters have been permanently replaced, are unneces-sarily facilitating the elimination of the Union as the representativeof the employees here involved. In my opinion, Section 9 (c) (3)does not require such a result. Indeed, what is here made possibleis precisely what the President recently recommended be made "im-possible," namely, permitting an employer "to destroy a union of hisemployees" by requesting an election during the course of an eco-nomic strike."3The Pipe Machinery Company, 79NLRB 1322, 1325.14Columbia Pictures Corporation,64 NLRB 490, 515-52015The Pipe Machinery Company, supra,cited in footnote 13.16Union Bus Terminal of Dallas. Inc.,98 NLRB 458.17 The President's Recommendations Affecting Labor Relations Management, 83d Con-gress,House of Representatives, Document No. 291, January 11, 1954, 33 LRRM 88. CENTRAL VALLEY PIPE COMPANY233I think the proper course would be to remand this case for a hearing,to adduce evidence as to whether or not the challenged voters havelost their right to reinstatement because they have been permanentlyreplaced.CENTRAL VALLEY PIPE COMPANYandINTERNATIONAL ASSOCIATIONOYMACHINISTS, DISTRICT LODGE No.87,AFL,PETITIONER.CaseNO.20-RC-2655.January 18,1955Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Albert Schneider, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer, a California corporation, has its main office andplant at Fresno, California, and branch warehouses at Stockton, Cali-fornia, and Burley, Idaho. The Fresno plant and Stockton warehouseare involved herein.'The Employer is engaged in the manufactureand sale of well pipe casing. It also sells and distributes line pipewhich it obtains, already fabricated, from Kaiser's Fontana, Califor-nia, plant.During the year ending December 31, 1953, the Fresnoplant purchased raw materials valued at $175,000, of which approxi-mately $60,000 represented shipments received directly from out-of-State.During thesalveperiod, the Fresno plant's sales were in ex-cess of $600,000 in value, of which approximately $37,500 representeddirect out-of-State shipments.The record indicates that another$37,500 worth of materials was shipped outside the State to the Idahowarehouse on order of the Fresno plant.However, those shipmentswere not first received by the Fresno plant, but were sent directlyfrom Kaiser, the Employer's supplier, to the Idaho warehouse.2 It isapparent from the foregoing that the total direct out-of-State ship-ments by the Fresno plant itself amount to only $37,500, which is lessthan the Board's minimum direct outflow requirement 3Apart fromother considerations, as the additional $37,500 shipments to the Idahowarehouse mentioned above were made not by the Fresno plant, butby the supplier, they cannot be included in the Fresno plant's outflow.1 Only two employees work at the Stockton branch which is used primarily as a ware-house for light pipe.The Idaho warehouse has no regular employees.2 No separate jurisdictional facts are presented in the record as to the Stockton andIdaho warehouses.8 JonesboroGrain Drying Cooperative,110 NLRB 481.111 NLRB No. 38.